Title: To James Madison from John Francis Mercer, 16 May 1803 (Abstract)
From: Mercer, John Francis
To: Madison, James


16 May 1803, “In Council.” “I have submitted to the Council the result of the conversation which I had the honor of holding with you on the application which the Executive of Maryland was directed to make to you on the subject of the Stock of this State in the British Funds.” Has told them the measures JM has taken “in conformity with the views & wishes of this Legislature in which they have expressd their entire concurrence,” but as “their proceedings under these Resolutions” will have to be communicated to the legislature at the next session, the council “woud be gratified by bei[n]g furnishd with a Copy of the Letter” JM wrote to William Pinkney on the subject, “if no wise inconsistent with the rules” JM “may have establishd on similar subjects.” “I have also communicated to the Council the result of my application to you respecting” Maryland’s claim on the U.S. “for Arms & Military Stores furnishd during the Western Insurrection, as well as the substance of a personal conference I had with the Secretary of War, to whom you had referrd this subject.” The council believes Dearborn “has given a force to some expressions of a Letter of Mr. McHenry, the late Minister, to this Executive, which they had not themselves discovered, but which in every view can in no wise affect the justice & legality of the demand.” If objections to the claim exist “on the part of the Executive of the United States,” the council wishes to know them so that they may be communicated to the state legislature, which will doubtless “resort to some mode that may remove the doubts, or present the demand in some form that may be more acceptable.” “Receive my warm acknowledgements,” in which the council entirely concur, “for the interest you have at all times taken in the attainment of that Justice which has so long been withheld from the State & mine especially for your prompt attention to this late application.”
 

   
   FC (MdAA: Executive Papers, 1801–14). 2 pp.; in a clerk’s hand, signed by Mercer.



   
   In accordance with the resolution of the Maryland legislature authorizing the governor to act in concurrence with the executive of the U.S. to obtain restitution of the bank stock, JM’s two letters to Pinkney of 3 May 1803 provided the latter with the power to negotiate the transfer of the Maryland bank stock to the state (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:568, 569).



   
   The substance of this claim is set forth in a letter enclosing eight memoranda, 11 June 1803, from Secretary of War Henry Dearborn to Governor Mercer. The claim involved arms and ammunition furnished by the state for the use of the Virginia militia during the Whiskey Rebellion of 1794 (Roger Thomas, ed., The Brown Books, no. 3 of Calendar of Maryland State Papers [Annapolis, 1948], p. 154).



   
   The letter referred to was possibly James McHenry to Gov. John Henry, 5 July 1798, in which the secretary of war indicated his willingness to settle Maryland’s claim, declared nevertheless that he could not due to the lack of proper documentation, and instead offered to send one thousand stand of arms and ammunition to Maryland as a compromise solution (ibid., p. 153).


